             Case 1:19-cr-00233-LAK Document 53 Filed 10/25/19 Page 1 of 1
              Case 1:19-cr-00233-LAK Document 54 Filed 11/18/19 Page 1 of 2


                                               BRACEWELL
  r--.,-·==-=-======
  ·usDCSDNY
    DOCUMENT
    E~ECTRONICALL Y FILED
   .DQC#:
    DA'TE'F_I_L-ED-:---r-f--~l"---1+--\:--                              October 25, 2019
L'-'=====~~~;t;;;JJ
                                                                                                  VIAECF
Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                    Re:        United States v. Abdel-Wadood, 19 Cr. 233

Dear Judge Kaplan:

               I write to seek a modification of Mustafa Abdel-Wadood's bail conditions. Mr.
Abdel-Wadood is currently subject to electronic monitoring by GPS and is permitted to travel in
Manhattan between 7 a.m. and midnight. There are also four co-signors on a $10 million bond
secured by two properties. We respectfully request that Mr. Abdel-Wadood's travel restrictions
be extended to include the Southern and Eastern Districts of New York and that his midnight
curfew be removed. Permitting Mr. Abdel-Wadood to travel throughout the Southern and Eastern
Districts would allow him greater freedom, especially when his family visits over the upcoming
holidays. Mr. Abdel-Wadood would continue to be electronically monitored and his bond
conditions, including the surrender of his passports, would otherwise remain in place.

                The government (AUSA Andrew Thomas) consents to this proposed modification;
Pretrial Services has no objection and reports that Mr. Abdel-Wadood has been fully compliant
with his bail conditions.

                                                                        Respectfully submitted,
                                                                        Isl Paul Shechtman

                                                                        Paul Shechtman

cc:       AUSA Andrew Thomas
          Pretrial Services Officer Joshua Rothman




                                                                              soo
Paul Shechtman                  T: +1.212508.6107       F: +1.800.404.3970
Parlner                         1251 Avenue of the Americas, 49th Floor, New York, New
                                paul.shechtman@bracewell.com         bracewell.com


AUSTIN    CONNECTICUT       DALLAS     DUBAI   HOUSTON      LONDON
                                                                             LE\VI&'.:A:.
                                                                       NEW YORK
                                                                                          ;,
                                                                                  5'AN AN" '
         Case 1:19-cr-00233-LAK Document 54 Filed 11/18/19 Page 2 of 2



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District ofNew York

                                                   The Silv10 J Mollo Bmldmg
                                                   One Samt Andrew's Plaza
                                                   New York, New York 10007


                                                   November 4, 2019
BY EMAIL
The Hon. Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                                         JUDGE KAPLAN'S CHAMBERS
       Re:    United States v. Mustafa Abdel Wadood, 19 Cr. 233 (LAK)

Dear Judge Kaplan:

        The Government respectfully writes in response to Mustafa Abdel-Wadood's request for
a modification of his conditions of release, namely to lift the midnight curfew and to permit
travel within the Southern and Eastern Districts of New Yark. (See ECF Doc. 53). The
Government consents to the proposed modification.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                             By:   _ _ _ _Isl_ _ _ _ _ _ __
                                                   Andrea Griswold
                                                   Andrew Thomas
                                                   Max Nicholas
                                                   Assistant United States Attorneys
                                                   (212) 637-1205/2106/1565

cc: Paul Shechtman, Esq. (via email)
    Pre-Trial Services Officer Joshua Rothman (via email)
